EXHIBIT 99.1 PRESS RELEASE OLD LINE BANCSHARES, INC. FOR IMMEDIATE RELEASE CONTACT: ELISE HUBBARD July 21, 2014 CHIEF FINANCIAL OFFICER (301) 430-2560 OLD LINE BANCSHARES, INC. REPORTS SECOND QUARTER LOAN GROWTH OF 5.00% BOWIE, MD – Old Line Bancshares, Inc. (NASDAQ: OLBK), the parent company of Old Line Bank, reported strong growth in loans and deposits for the period ending June 30, 2014. Net loans increased $44.3 million and deposits increased $35.1 million during the six months ending June 30, 2014. Net income available to common stockholders increased $1.9 million to $1.8 million for the three months ended June 30, 2014, compared to net loss of $84 thousand for the three months ended June 30, 2013. Earnings were $0.16 per basic and diluted common share for the three months ended June 30, 2014 compared to a loss of $0.01 per basic and diluted common share for the same period in 2013. The increase in net income is primarily the result of a $1.4 million increase in net interest income, a $697,000 increase in non-interest income and a decrease of $2.0 million in non-interest expense, partially offset by an increase of $1.3 million in the provision for loan losses. Earnings were $3.6 million for the six months ended June 30, 2014, compared with $1.2 million for the same six month period last year. Earnings were $0.33 per basic and diluted common share for the six months ended June 30, 2014 compared to $0.16 per basic and $0.15 per diluted share for the same period last year. The increase in net income is primarily the result of increases of $3.9 million in net interest income and $975,000 in non-interest income, partially offset by an increase of $1.4 million in the provision for loan losses. James W. Cornelsen, President and Chief Executive Officer of Old Line Bancshares, Inc. stated: “During the quarter we produced 5.0% loan growth and continued to maintain quality in the loan portfolio. We made a strategic move in the securities portfolio which will allow for higher yields and shorter duration while at the same time better positioning ourselves for future loan growth. This quarter we recognized a provision for loan losses of $1.4 million for one commercial loan which has been sold at foreclosure in early July and is awaiting ratification. While this was necessary, it does not represent a change in our future outlook.” “We are pleased to report strong earnings for the second quarter and six months ending June 30, 2014. We remain focused on growing our loan and deposit relationships to enhance revenue while remaining committed to interest rate risk management. The strides we have taken to better serve our customers and shareholders have recently enabled Old Line Bancshares, Inc. to be part of the Russell 2000. We are very proud to be recognized for our performance amongst our peers,” according to Cornelsen. HIGHLIGHTS: · Net loans increased $42.5 million, or 5.00%, during the three months ended June 30, 2014. Net loans increased $44.3 million, or 5.22%, during the six months ended June 30, 2014, to $893.6 million, compared to $849.3 million at December 31, 2013. · We recorded a provision for loan losses of $1.4 million ($.08 per share after tax) related to one commercial/hotel loan. · The net interest margin was 4.28% for the quarters ending both June 30, 2014 and 2013, compared to 4.29% for the quarter ended March 31, 2014. · Non-performing assets decreased to 1.20% of total assets at June 30, 2014 compared to 1.27% at December 31, 2013. · Total assets at June 30, 2014 increased by $26.0 million from December 31, 2013. · The second quarter Return on Average Assets (ROAA) and Return on Average Equity (ROAE) were 0.60% and 5.46%, respectively, compared to ROAA and ROAE of (0.03%) and (0.35%), respectively, for the second quarter of 2013. · The Return of Average Assets (ROAA) and Return on Average Equity (ROAE) for the six months ended June 30, 2014 were 0.62% and 5.70%, respectively, compared to ROAA and ROAE of 0.26% and 2.89%, respectively, for the six months ending June 30, 2013. · We ended the second quarter of 2014 with a book value of $12.23 per common share and a tangible book value of $11.06 per common share compared to $11.71 and $10.50, respectively, at December 31, 2013. · We maintained strong liquidity and by all regulatory measures remained “well capitalized”. Total assets at June 30, 2014 increased $26.0 million from December 31, 2013 primarily due to an increase of $44.3 million in loans held for investment, offsetting a decrease of $16.5 million in our investment securities available for sale. Total net loans increased $44.3 million during the six month period ended June 30, 2014. This increase is the result of continued efforts to originate new loans, primarily in our commercial real estate and construction permanent loan portfolios. During the quarter, we divested higher premium mortgage-backed securities (MBS) and lower yielding, longer duration agencies to re-position the portfolio into well structured, better cash flowing, shorter duration 15 year, agency MBS and also sold $15.9 million of our municipal bonds to reduce interest rate and mark to market risk. The proceeds from the sale of the municipal bonds were used to fund loan growth. Deposit growth during the six month period was comprised of increases of $8.9 million, or 3.88%, in non-interest bearing deposits and $26.2 million, or 3.51%, in our interest bearing deposits. During the six month period deposit growth is comprised of $44.3 million in organic growth which was offset by an anticipated decline of $9.2 million in high cost interest bearing deposits acquired in the 2013 merger with WSB Holdings, Inc The increase in our deposit base is due to our enhanced presence in our primary market and surrounding areas resulting from the continued efforts of our cash management team and financial services team. The increase in net income for the three months ending June 30, 2014 compared to the three months ending June 30, 2013 as noted above was primarily the result of a $1.4 million, or 15.30%, increase in net interest income, a $697,000, or 59.45%, increase in non-interest income and a decrease in non-interest expense of $2.0 million, partially offset by an increase of $1.3 million in our provision for loan losses. The increase in net income for the six months ending June 30, 2014 compared to the six months ending June 30, 2013, as noted above, was primarily the result of a $3.9 million, or 22.99%, increase in net interest income and a $975,000, or 42.70%, increase in non-interest income, partially offset by an increase of $1.4 million in our provision for loan losses. Non-interest expense remained stable for the comparable six month periods. The increase in our provision for loan losses during the three and six month periods ended June 30, 2014 is primarily due to one commercial/hotel loan that was placed on nonaccrual status during the first quarter of 2014. After receiving an estimated value and exploring various disposition alternatives management determined that an additional provision of $1.4 million was needed to reserve for probable loss on the property. The property was sold at foreclosure, subject to ratification and closing, in July 2014. We are also seeking performance from guarantors on the loan. Net interest income increased for the three and six month periods ending June 30, 2014 as a result of an increase in our average interest earning assets partially offset by a decrease in yield on such assets as compared to the same six month period last year. The increases in non-interest income for the three and six month periods ending June 30, 2014 of $697,000 and $975,000, respectively, were primarily the result of increases in other fees and commissions. Other fees and commissions increased due to letter of credit fees, fees associated with loans sold in the secondary market and recoveries on acquired loans that were previously charged-off prior to our two mergers. As a result of our efforts to restructure our investment portfolio, gain on the sale of investments of $130,000 was recognized for the three month period ending June 30, 2014. The decrease in non-interest expenses for the three month period was primarily the result of a reduction in merger expenses that were recognized in the period ending June 30, 2013 as a result of the WSB Holdings, Inc. acquisition, which was consummated in May 2013, offsetting the increases in other operating expenses and occupancy expense. Increase in other operating expense consists primarily of legal fees, network services and telephone. Salaries and benefits decreased slightly for the three month period ending June 30, 2014 as a result of reductions in staffing levels that were previously inflated by the merger. Salaries and benefits increased for the six month period as a result of severance payments associated with the merger that were recognized in the first quarter of fiscal year 2014. The net interest margin for the six months ended June 30, 2014 has remained stable as compared to June 30, 2013. Accretion of the fair value positively impacted the yield on loans by an increase of 3 basis points from the first quarter of 2014 and 5 basis points compared to the same six month period last year. The average interest rate on total interest-bearing liabilities decreased to 0.50% for the six months ended June 30, 2014 compared to 0.61% for the six months ended June 30, 2013. Old Line Bancshares, Inc. is the parent company of Old Line Bank, a Maryland chartered commercial bank headquartered in Bowie, Maryland, approximately 10 miles east of Andrews Air Force Base and 20 miles east of Washington, D.C. Old Line Bank has 23 branches located in its primary market area of suburban Maryland (Washington, D.C. suburbs and Southern Maryland) counties of Anne Arundel, Calvert, Charles, Prince George's and St. Mary's. It also targets customers throughout the greater Washington, D.C. metropolitan area. The statements in this press release that are not historical facts, in particular the statements with respect to loan and deposit growth and enhanced revenue, constitute a “forward-looking statement” as defined by Federal securities laws. Such statements are subject to risks and uncertainties that could cause actual results to differ materially from future results expressed or implied by such forward-looking statements. These statements can generally be identified by the use of forward-looking terminology such as “believes,” “expects,” “intends,” “may,” “will,” “should,” “anticipates”, “plans” or similar terminology. Actual results could differ materially from those currently anticipated due to a number of factors, including, but not limited to, deterioration in economic conditions or a slowdown in the recovery in our target markets or nationally, sustained high levels of or increases in the unemployment rate in our target markets, the actions of our competitors and our ability to successfully compete, in particular in new market areas, and changes in laws impacting our ability to collect on outstanding loans or otherwise negatively impact our business, including regulations implemented pursuant to the Dodd-Frank Wall Street Reform and Consumer Protection Act enacted in July 2010. Forward-looking statements speak only as of the date they are made. Old Line Bancshares, Inc. will not update forward-looking statements to reflect factual assumptions, circumstances or events that have changed after a forward-looking statement was made. For further information regarding risks and uncertainties that could affect forward-looking statements Old Line Bancshares, Inc. may make, please refer to the filings made by Old Line Bancshares, Inc. with the U.S. Securities and Exchange Commission available at www.sec.gov. Old Line Bancshares, Inc. & Subsidiaries Consolidated Balance Sheets June 30, March 31, December 31, 2013 (1) September 30, June 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Cash and due from banks $ Interest bearing accounts Federal funds sold Total cash and cash equivalents Investment securities available for sale Loans held for sale Loans held for invesment, less allowance for loan losses Equity securities at cost Premises and equipment Accrued interest receivable Deferred income taxes Bank owned life insurance Other real estate owned Goodwill Core deposit intangible Other assets Total assets $ Deposits Non-interest bearing $ Interest bearing Total deposits Short term borrowings Long term borrowings Accrued interest payable Accrued pension Other liabilities Total liabilities Stockholders' equity Common stock Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) Total Old Line Bancshares, Inc. stockholders' equity Non-controlling interest Total stockholders' equity Total liabilities and stockholders' equity $ Shares of basic common stock outstanding (1) Financial information as of December 31, 2013 has been derived from audited financial statements. Old Line Bancshares, Inc. & Subsidiaries Consolidated Statements of Income Three Months Ended June 30, Three Months Ended March 31, Three Months Ended December 31, Three Months Ended September 30, Three Months Ended June 30, Six Months Ended June 30, Six Months Ended June 30, 2013 (1) (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Unaudited) Interest income Loans, including fees $ Investment securities and other Total interest income Interest expense Deposits Borrowed funds Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Service charges on deposit accounts Gain on sales or calls of investment securities - - - Gain on sale of stock - Earnings on bank owned life insurance Gains (losses) on disposal of assets - - - ) ) Gain on sale of loans Other fees and commissions Total non-interest income Non-interest expense Salaries & employee benefits Occupancy & Equipment Data processing Merger and integration - Core deposit amortization (Gains)losses on sales other real estate owned ) OREO expense Other operating Total non-interest expense Income (loss) before income taxes ) Income tax (benefit) expense ) Net income (loss) ) Less: Net (loss) attributable to the noncontrolling interest ) Net income (loss) available to common stockholders $ ) $ $ Earnings (loss) per basic share $ ) $ $ Earnings (loss) per diluted share $ ) $ $ Dividend per common share $ Average number of basic shares Average number of dilutive shares (1) Financial information as of December 31, 2013 has been derived from audited financial statements. Old Line Bancshares, Inc. & Subsidiaries Average Balances, Interest and Yields 6/30/2014 3/31/2014 12/31/2013 9/30/2013 6/30/2013 Average Balance Yield Average Balance Yield Average Balance Yield Average Balance Yield Average Balance Yield Assets: Int. Bearing Deposits $ % $ % $ % $ % $ % Investment Securities % Loans % Allowance for Loan Losses ) Total Loans Net of allowance % Total interest-earning assets % Noninterest bearing cash Other Assets Total Assets $ Liabilities and Stockholders' Equity Interest-bearing Deposits $ % $ % $ % $ % $ % Borrowed Funds % Total interest-bearing liabilities % Noninterest bearing deposits Other Liabilities Noncontrolling Interest Stockholder's Equity Total Liabilities and Stockholder's Equity $ Net interest spread % Net interest income and Net interest margin(1) $ % $ % $ % $ % $ % Interest revenue is presented on a fully taxable equivalent (FTE) basis. The FTE basis adjusts for the tax favored status of these types of assets. Management believes providing this information on a FTE basis provides investors with a more accurate picture of our net interest spread and net interest income and we believe it to be the preferred industry measurement of these calculations. See “Reconciliation of Non-GAAP Measures.” Available for sale investment securities are presented at amortized cost. The accretion of the fair value adjustments positively impacted the yield on loans and increased the net interest margin in each of these three month periods as follows: 6/30/2014 3/31/2014 12/31/2013 9/30/2013 6/30/2013 Fair Value Accretion Dollars % Impact on Net Interest Margin Fair Value Accretion Dollars % Impact on Net Interest Margin Fair Value Accretion Dollars % Impact on Net Interest Margin Fair Value Accretion Dollars % Impact on Net Interest Margin Fair Value Accretion Dollars % Impact on Net Interest Margin Commercial loans (1) $ ) ) % $ 0.00 % $ 0.00 % $ 0.01 % $ 0.02 % Mortgage loans Consumer loans Interest bearing deposits Total Fair Value Accretion $ 0.19 % $ 0.16 % $ 0.57 % $ 0.56 % $ 0.14 % (1) Negative accretion on commercial loans is due to the payoff of loans in prior periods which caused a reduction in credit quality and level yield income on acquired loan portfolio. Below is a reconciliation of the fully tax equivalent adjustments and the GAAP basis information presented in this report: 6/30/2014 3/31/2014 12/31/2013 9/30/2013 6/30/2013 Net Interest Income Yield Net Interest Income Yield Net Interest Income Yield Net Interest Income Yield Net Interest Income Yield GAAP net interest income $ 4.11 % $ 4.11 % $ 4.46 % $ 4.56 % $ 4.08 % Tax equivalent adjustment Federal funds sold - 1 Investment securities Loans Total tax equivalent adjustment Tax equivalent interest yield $ 4.28 % $ 4.29 % $ 4.64 % $ 4.74 % $ 4.28 % Old Line Bancshares, Inc. & Subsidiaries Selected Loan Information (Dollars in thousands) June 30, March 31, December 31, September 30, June 30, Acquired Loans(1) Non-accrual(2) $ $ $ $
